Exhibit 10.1

MANAGEMENT AGREEMENT

AGREEMENT (this “Agreement”) made as of the 1st day of January 2018, by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
CERES TACTICAL SYSTEMATIC L.P., a New York limited partnership (the
“Partnership”) and SECOR CAPITAL ADVISORS, LP, a Delaware limited partnership
(the “Advisor” or “SECOR”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, such trading is to be conducted directly or through investment in SECOR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”) of which
CMF is the general partner and SECOR is the advisor; and

WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
November 21, 2017 (collectively, the “Partnership Agreement”), permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership, whether directly or
indirectly through the Master Fund, allocated to it from time to time by CMF in
commodity interests, including commodity futures contracts, options on futures
contracts and forward contracts, including foreign exchange forwards, foreign
exchange swaps and non-deliverable foreign exchange forwards. The Advisor may
also engage in swap transactions and other derivative transactions on behalf of
the Partnership with the prior written approval of CMF. All such trading on
behalf of the



--------------------------------------------------------------------------------

Partnership shall be in accordance with the trading strategies set forth in the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document, as supplemented (the “Memorandum”), and subject to the trading
policies of CMF expressly set forth in Appendix B hereto (the “CMF Trading
Policies”). Such trading policies may be changed from time to time upon receipt
by the Advisor of prior written notice of such change, and pursuant to the
trading strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets. CMF has initially selected a variation of the program
traded by SECOR Alpha Master Fund L.P. (the “Program”), as described in Appendix
A attached hereto, to manage the Partnership’s assets allocated to it. Any open
positions or other investments at the time of receipt of such notice of a change
in trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading. The Advisor may not deviate
from the trading policies set forth in the Memorandum without the prior written
consent of the Partnership given by CMF. The Advisor makes no representation or
warranty that the trading to be directed by it for the Partnership will be
profitable or will not result in losses.

(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A. All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant,
independent floor broker or swap dealer and any give-up or floor brokerage fees
are approved in advance by CMF. Moreover, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may enter into swaps
and other derivative transactions permitted under Section 1(a) of this Agreement
with such swap dealer or swap dealers as it may choose for execution with
instructions to give-up the trades to the broker designated by CMF provided that
the swap dealer and any give-up or other fees are approved in advance by CMF.
All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).

(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A attached hereto, provided that
CMF, the Partnership and the Advisor agree that for so long as the Partnership
trades through the Master Fund the amount of leverage applied to the assets of
the Partnership allocated to the Advisor by CMF shall be in accordance with the
terms of the agreement by and among CMF, the Master Fund and the Advisor, dated
as of January 1, 2018 as such agreement may be amended from time to time. In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such

 

2



--------------------------------------------------------------------------------

different trading system or methodology and CMF consents thereto in writing. In
addition, the Advisor will provide five days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor, in its sole discretion, deems material. If the Advisor deems
such change in system or methodology or in markets traded to be material, the
changed system or methodology or markets traded will not be utilized for the
Partnership without the prior written consent of CMF. In addition, the Advisor
will notify CMF of any changes to the trading system or methodology that would
cause the description of the trading strategy or methods described in Appendix A
or the Memorandum, as applicable, to be materially inaccurate. Further, the
Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account and the Advisor will not
trade any additional commodity interests for such account without providing
notice thereof to CMF and receiving CMF’s written approval. The Advisor also
agrees to provide CMF, on a monthly basis, with a written report of the assets
under the Advisor’s management together with all other matters deemed by the
Advisor to be material changes to its business not previously reported to CMF.
The Advisor further agrees that it will convert foreign currency balances (not
required to margin positions denominated in a foreign currency) to U.S. dollars
no less frequently than monthly. U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by federal or state law or NFA rule or order. Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill CMF’s fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by federal or state law or
NFA rule or order. The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
undertakes to handle such trading advice, and any data or information from the
Advisor received in fulfillment of this Agreement in a confidential manner,
including, but not limited to, the Advisor’s proprietary trading programs,
trading data, trading instructions, trade execution, research data bases,
computer software, systematic methodologies and the systematic trading approach
(including positions established thereto, whether for the Partnership or other
clients of the Advisor), and all other related information (the “Confidential
Information”). Subject to CMF’s and the Partnership’s right to comply with any
requirement or demand of any self-regulatory, regulatory, judicial or taxing
authority having jurisdiction over either of them, the Partnership and CMF shall
take all reasonable steps to protect the Confidential Information disclosed
pursuant to the provisions of this Agreement, using the same standard of care
that the Partnership and CMF apply to safeguard their own respective
proprietary, secret or confidential information and to store and handle the
Confidential Information in such a way as to prevent any unauthorized disclosure
thereof. The Partnership

 

3



--------------------------------------------------------------------------------

shall notify the Advisor within a reasonable time upon discovery of any
unauthorized use of, access to, or disclosure of Confidential Information, and
agrees to cooperate with reasonable requests by the Advisor to help regain
possession of such Confidential Information and to prevent its further
unauthorized use, disclosure or access. Notwithstanding the foregoing, each of
the Partnership and CMF may provide the Confidential Information to its
affiliates and each of their respective officers, directors, employees, counsel,
auditors, consultants, administrators, agents and service providers who need to
know such information in connection with their duties to the Partnership or CMF,
as the case may be; provided, that such persons are informed of the confidential
nature of such information and agree to keep it confidential as provided herein.
The term “Confidential Information” does not include any information which
(i) is publicly available other than as a result of unauthorized disclosure by
the Partnership, (ii) is available to the Partnership on a non-confidential
basis from a source other than the Advisor, (iii) is independently developed by
the Partnership or on its behalf without any reference to the Confidential
Information or (iv) is provided by the Advisor and is included in investor
materials which have been reviewed and approved by the Advisor.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades. The Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.

 

4



--------------------------------------------------------------------------------

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable annually
equal to 25% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 1.15% (1.15% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’s Net Assets allocated to the Advisor as
of the last business day of each month by 1.15% and dividing the result thereof
by 12) (the “Management Fee”).

(b) “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar year of the Advisor’s trading for the Partnership, which fee shall be
based on New Trading Profits (if any) earned from the commencement of trading by
the Advisor on behalf of the Partnership through the end of the first full
calendar year of such trading. Interest income earned, if any, will not be taken
into account in computing New Trading Profits earned by the Advisor. If Net
Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.

 

5



--------------------------------------------------------------------------------

(d) Annual Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar year or a calendar month, as the case may be,
the annual Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) Except as otherwise provided herein,
the services provided by the Advisor hereunder are not to be deemed exclusive.
CMF on its own behalf and on behalf of the Partnership acknowledges that,
subject to the terms of this Agreement, the Advisor and its officers, directors,
employees and members may render advisory, consulting and management services to
other clients and accounts. The Advisor and its officers, directors, employees
and members shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership. However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s basic trading strategies for the Partnership and will
not affect the capacity of the Advisor to continue to render services to CMF for
the Partnership of the quality and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for

 

6



--------------------------------------------------------------------------------

any other client or account and that it will not knowingly or deliberately favor
any client or account managed by it over any other client or account in any
manner, it being acknowledged, however, that different trading programs,
strategies or methods may be utilized for differing sizes of accounts, accounts
with different trading policies or risk parameters, accounts experiencing
differing inflows or outflows of equity, accounts that commence trading at
different times, accounts that have different portfolios or different fiscal
years, accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.

(c) CMF and the Partnership each acknowledge and agree that the Advisor and/or
its officers, employees, directors and members presently act, and may continue
to act, as advisor for other accounts managed by them, and may continue to
receive compensation with respect to services for such accounts in amounts which
may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested in writing (including via email) by CMF. The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until December 31, 2018
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may elect to immediately terminate this Agreement if (i) the Net
Asset Value per Unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets of the Partnership allocated to the Advisor
through the Master Fund (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 50% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) limited partners owning at
least 50% of the outstanding units of the Partnership (excluding units owned by
CMF , an affiliate of CMF other than the Partnership, or any of their employees)
shall vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement in any material respect; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in the
Partnership Agreement or the Memorandum as they may be changed from time to
time; (viii) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent;
(ix) Raymond Iwanowski

 

7



--------------------------------------------------------------------------------

dies, becomes incapacitated, leaves the employ of the Advisor, ceases to control
the Advisor or is otherwise not managing the trading programs or systems of the
Advisor; (x) the Advisor’s registration as a commodity trading advisor with the
CFTC or its membership in NFA or any other regulatory authority, is terminated
or suspended; or (xi) CMF reasonably believes that the Advisor has or may
contribute to any material operational, business or reputational risk to CMF or
CMF’s affiliates. This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) at any time after December 31, 2018; or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

(d) Except as otherwise provided in this Agreement, the termination of this
Agreement shall not affect the settlement of any transactions made in good faith
and pending at the date of termination.

(e) In the event of any termination of this Agreement, the Advisor shall cease
to perform any and all of its duties and obligations under this Agreement,
subject to Sections 3 and 6 of this Agreement.

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding
(collectively, “Losses”) if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and

 

8



--------------------------------------------------------------------------------

further provided that no indemnification shall be available from the Partnership
if such indemnification is prohibited by Section 16 of the Partnership
Agreement. The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the Losses
incurred by it in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any Losses, incurred in connection therewith.

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, directors, members, partners and employees
and the term “CMF” shall include the Partnership.

(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (i) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or
(ii) there has been a settlement of any action or proceeding with the Advisor’s
prior written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any Losses incurred in connection therewith.

 

9



--------------------------------------------------------------------------------

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by the Advisor only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has failed to met the applicable standard of conduct set forth in
subsection (i) above. Such independent legal counsel shall be selected by the
Advisor in a timely manner, subject to CMF’s approval, which approval shall not
be unreasonably withheld. CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five business days of the Advisor’s telecopying to CMF of the notice of
the Advisor’s selection, that CMF does not approve the selection.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the Losses incurred in such action, suit or proceeding which relates to the
matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

 

10



--------------------------------------------------------------------------------

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Memorandum, if any,
are accurate in all material respects and as to them the Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make the statements therein not misleading, except that
with respect to Table B and any other pro forma or hypothetical performance
information in the Memorandum, if any, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments. Subject to such
exception, all references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based, initially, on CMF’s
determination of the performance record of the Program with respect to the
assets allocated to the Advisor by CMF. To the extent that the Advisor manages
other customer accounts on a discretionary basis pursuant to a trading strategy
substantially similar to the Program as determined by the Advisor, the Advisor
or its agents shall prepare performance data reflecting the performance for all
such customer accounts (including the assets allocated to the Advisor by CMF) in
accordance with all applicable CFTC and NFA rules and guidance.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv) The Advisor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

 

11



--------------------------------------------------------------------------------

(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
promptly provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.

(vi) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act, and consents to being treated as an exempt
account under Rule 4.7.

(vii) CMF shall serve as the commodity pool operator of the Partnership and the
Master Fund and shall claim an exemption pursuant to Rule 4.7 with respect to
the Master Fund.

(viii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.

 

12



--------------------------------------------------------------------------------

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, members, employees, agents or representatives; regardless
of whether such investigation, suit, action or proceeding also involves CMF. The
Advisor will provide CMF with copies of any correspondence (including, but not
limited to, any notice or correspondence regarding the violation, or potential
violation, of position limits) from or to the CFTC, NFA or any commodity
exchange in connection with an investigation or audit of the Advisor’s business
activities.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.

(v) The Advisor will use commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use
commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.

(vi) CMF shall have the right from the date of this Agreement until June 30,
2018 to allocate up to $150,000,000 in assets to the Advisor’s Program on behalf
of any collective investment vehicle or account operated or managed by CMF and
the Advisor represents that such allocation will not exceed the capacity limits
of the Program.

(vii) The Advisor will update any information previously provided to CMF and/or
the Partnership under the Agreement, including, without limitation, information
referenced in Section 7(a)(i) hereof.

(viii) The Advisor shall promptly notify CMF when the Advisor’s open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

 

13



--------------------------------------------------------------------------------

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act. CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law. In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

 

1  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise. In
addition, a “senior foreign political figure” includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure. For purposes of this definition, a “senior official” or
“senior executive” means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An “immediate family
member” of a senior foreign political figure means spouses, parents, siblings,
children and a spouse’s parents and siblings. A “close associate” of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.

2 

The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority. In
addition, a shell bank generally does not employ individuals or maintain
operating records.

 

14



--------------------------------------------------------------------------------

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue, 14th Floor

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.Egan@morganstanley.com

If to the Advisor:

SECOR Capital Advisors, LP

One Penn Plaza, Suite 4625

New York, New York 10119

Attention: Robert Aurigema

Email: rob@secor-am.com

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: David Nissenbaum

Email: david.nissenbaum@srz.com

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

 

15



--------------------------------------------------------------------------------

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not parties to this Agreement may have
rights under Section 6 hereof.

16. COUNTERPART ORIGINALS. This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director CERES TACTICAL SYSTEMATIC L.P. By:  
Ceres Managed Futures LLC   (General Partner) By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director

 

SECOR CAPITAL ADVISORS, LP By  

/s/ Raymond Iwanowski

  Name: Raymond Iwanowski   Title: Chief Executive Officer

 

17



--------------------------------------------------------------------------------

APPENDIX A

SECOR Alpha Master Fund L.P. (the “Alpha Fund”) is a multi-strategy hedge fund
that invests across a diverse set of asset classes, geographies, factors,
themes, and across different time horizons. The investment approach is to
quantify and systematize the implementation of investment ideas in order to
capture market inefficiencies or risk premia. The Advisor employs statistical
techniques and empirical analysis to determine whether observed or conjectured
alpha opportunities are real and, more importantly, likely to be sustained in
the future. The following list of sub-strategies represent the models, a subset
of strategies in the Alpha Fund, will be traded in the Partnership’s portfolio.
The full list of instruments to be traded in the portfolio is also listed below.

 

LOGO [g436261dsp82.jpg]

 

A-1



--------------------------------------------------------------------------------

BO1 Comdty   CBT   Chicago Board of Trade   MFS1 Index   NYL   NYSE LIFFE U.S.  
AUD Curncy   Australian Dollar C 1 Comdty   CBT   Chicago Board of Trade   NK1
Index   OSE   Osaka Securities Exchange   BRL Curncy   Brazilian Real CC1 Comdty
  NYB   ICE Futures US Softs   PT1 Index   MSE   Montreal Exchange   CAD Curncy
  Canadian Dollar CL1 Comdty   NYM   New York Mercantile Exchange   QC1 Index  
SSE   OMX Nordic Exchange Stockholm   CHF Curncy   Swiss Franc CO1 Comdty   ICE
  ICE Futures Europe   QZ1 Index   SGX   Singapore Exchange (was SIMEX)   CLP
Curncy   Chilean Peso CT1 Comdty   NYB   ICE Futures US Softs   ST1 Index   MIL
  Borsa Italiana (IDEM)   COP Curncy   Colombian Peso FC1 Comdty   CME   Chicago
Mercantile Exchange   TP1 Index   TSE   Tokyo Stock Exchange   CZK Curncy  
Czech Koruna GC1 Comdty   CMX   Commodity Exchange, Inc.   TW1 Index   SGX  
Singapore Exchange (was SIMEX)   EUR Curncy   Euro HG1 Comdty   CMX   Commodity
Exchange, Inc.   VG1 Index   EUX   Eurex   GBP Curncy   British Pound HO1 Comdty
  NYM   New York Mercantile Exchange   UX1 Index   CBF   CBOE Futures Exchange  
HUF Curncy   Hungarian Forint JO1 Comdty   NYB   ICE Futures US Softs   XP1
Index   SFE   ASX Trade24   IDR Curncy   Indonesian Rupiah KC1 Comdty   NYB  
ICE Futures US Softs   XU1 Index   SGX   Singapore Exchange (was SIMEX)   ILS
Curncy   Israeli Shekel KW1 Comdty   KCB   Kansas City Board of Trade   Z 1
Index   LIF   NYSE LIFFE - London   INR Curncy   Indian Rupee LA1 Comdty   LME  
London Metal Exchange   CN1 Comdty   MSE   Montreal Exchange   JPY Curncy  
Japanese Yen LC1 Comdty   CME   Chicago Mercantile Exchange   ED1 Comdty   CME  
Chicago Mercantile Exchange   KRW Curncy   South Korean Won LH1 Comdty   CME  
Chicago Mercantile Exchange   ED2 Comdty   CME   Chicago Mercantile Exchange  
MXN Curncy   Mexican Peso LL1 Comdty   LME   London Metal Exchange   ED4 Comdty
  CME   Chicago Mercantile Exchange   MYR Curncy   Malaysian Ringgit LN1 Comdty
  LME   London Metal Exchange   ED5 Comdty   CME   Chicago Mercantile Exchange  
NOK Curncy   Norwegian Krone LP1 Comdty   LME   London Metal Exchange   ER1
Comdty   LIF   NYSE LIFFE - London   NZD Curncy   New Zealand Dollar LT1 Comdty
  LME   London Metal Exchange   ER2 Comdty   LIF   NYSE LIFFE - London   PHP
Curncy   Philippines Peso LX1 Comdty   LME   London Metal Exchange   ER4 Comdty
  LIF   NYSE LIFFE - London   PLN Curncy   Polish Zloty NG1 Comdty   NYM   New
York Mercantile Exchange   ER5 Comdty   LIF   NYSE LIFFE - London   RUB Curncy  
Russian Ruble PA1 Comdty   NYM   New York Mercantile Exchange   ES1 Comdty   LIF
  NYSE LIFFE - London   SEK Curncy   Swedish Krona PL1 Comdty   NYM   New York
Mercantile Exchange   ES2 Comdty   LIF   NYSE LIFFE - London   SGD Curncy  
Singapore Dollar QS1 Comdty   ICE   ICE Futures Europe   ES4 Comdty   LIF   NYSE
LIFFE - London   THB Curncy   Thai Baht RR1 Comdty   CBT   Chicago Board of
Trade   ES5 Comdty   LIF   NYSE LIFFE - London   TRY Curncy   Turkish Lira S 1
Comdty   CBT   Chicago Board of Trade   FV1 Comdty   CBT   Chicago Board of
Trade   TWD Curncy   Taiwan Dollar SB1 Comdty   NYB   ICE Futures US Softs   G 1
Comdty   LIF   NYSE LIFFE - London   ZAR Curncy   S. African Rand SI1 Comdty  
CMX   Commodity Exchange, Inc.   IR1 Comdty   SFE   ASX Trade24     SM1 Comdty  
CBT   Chicago Board of Trade   IR2 Comdty   SFE   ASX Trade24     W 1 Comdty  
CBT   Chicago Board of Trade   IR4 Comdty   SFE   ASX Trade24     XB1 Comdty  
NYM   New York Mercantile Exchange   IR5 Comdty   SFE   ASX Trade24     A51
Index   TKD   Turkish Derivatives Exchange   JB1 Comdty   TSE   Tokyo Stock
Exchange     AI1 Index   SAF   South African Futures Exchange   L 1 Comdty   LIF
  NYSE LIFFE - London     BC1 Index   TEF   Thailand Futures Exchange   L 2
Comdty   LIF   NYSE LIFFE - London     CF1 Index   EOP   NYSE LIFFE - Paris   L
4 Comdty   LIF   NYSE LIFFE - London     EO1 Index   EOE   NYSE LIFFE -
Amsterdam   L 5 Comdty   LIF   NYSE LIFFE - London     ES1 Index   CME   Chicago
Mercantile Exchange   RX1 Comdty   EUX   Eurex     GX1 Index   EUX   Eurex   TU1
Comdty   CBT   Chicago Board of Trade     HC1 Index   HKG   Hong Kong Futures
Exchange   TY1 Comdty   CBT   Chicago Board of Trade     HI1 Index   HKG   Hong
Kong Futures Exchange   XM1 Comdty   SFE   ASX Trade24     IB1 Index   MFM  
Meff Renta Variable (Madrid)   YE1 Comdty   TFX   Tokyo Financial Exchange    
IH1 Index   SGX   Singapore Exchange (was SIMEX)   YE2 Comdty   TFX   Tokyo
Financial Exchange     IK1 Index   MDE   Bursa Malaysia   YE4 Comdty   TFX  
Tokyo Financial Exchange     IS1 Index   MDX   Mercado Mexicano de Derivados  
YE5 Comdty   TFX   Tokyo Financial Exchange     MES1 Index   NYL   NYSE LIFFE
U.S.          

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

CMF Trading Policies Pursuant to Sections 3(a) and 3(b) of the Partnership
Agreement

Capitalized terms used but not otherwise defined have the meanings assigned to
them in the Partnership Agreement.

 

  •   The Partnership business and purpose is to trade, buy, sell or otherwise
acquire, hold or dispose of interests, directly or indirectly, in commodities of
all descriptions, including futures contracts, swaps, commodity options, forward
contracts and any other rights or interests pertaining thereto.

 

  •   The objective of the Partnership business is appreciation of its assets
through speculative diversified trading. The Partnership shall not:

 

  •   Engage in the pyramiding of its positions by using unrealized profit on
existing positions as margin for the purchase or sale of additional positions in
the same or related commodities;

 

  •   Utilize borrowings except short-term borrowings if the Partnership takes
delivery of cash commodities, provided that neither the deposit of margin with a
commodity broker or swap dealer nor obtaining and drawing on a line of credit
with respect to forward contracts or swaps shall constitute borrowing; or

 

  •   Permit the churning of its account.

 

A-2